t c memo united_states tax_court estate of clyde w turner sr deceased w barclay rushton executor petitioner v commissioner of internal revenue respondent docket no filed date charles e hodges ii and rose k drupiewski for petitioner caroline r krivacka and beth nunnink for respondent memorandum findings_of_fact and opinion marvel judge respondent determined a federal estate_tax deficiency of dollar_figure with respect to the estate of clyde w turner sr estate the primary issue for decision is whether the value of property clyde w turner sr clyde sr transferred to turner co a family limited_partnership is included in his gross_estate under sec_2035 sec_2036 or sec_2038 we must also decide whether clyde sr made additional taxable_gifts that are included in his gross_estate findings_of_fact i background some of the facts have been stipulated we incorporate the stipulation of facts the first supplemental stipulation of facts and the second supplemental stipulation of facts into our findings by this reference clyde sr resided in georgia when he died testate on date clyde sr ’s longtime accountant w barclay rushton mr rushton was appointed executor of the estate when the petition on behalf of the estate was filed mr rushton resided in georgia clyde sr was survived by his wife of nearly years jewell h turner jewell clyde sr and jewell had four children clyde turner jr clyde jr betty t crane betty joyce t crumley joyce and janna t lovell janna jewell died on date 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts have been rounded to the nearest dollar 2for convenience we will sometimes refer to clyde jr betty joyce and janna collectively as the turner children ii clyde sr and his family clyde sr was born in in union city georgia and grew up in white county georgia he was drafted into the u s army during world war ii and was stationed in the philippine islands upon completing his military service clyde sr returned home to georgia and went into the lumber business clyde sr was the oldest of children and he enjoyed close lifelong relationships with his brothers and sisters in the late 1950s clyde sr and his four brothers formed mt yonah lumber co mt yonah over the years several members of clyde sr ’s family worked for or became shareholders in mt yonah including clyde jr and clyde jr ’s two sons marc turner marc and travis turner travis betty janna and joyce never worked for mt yonah on a permanent basis and they have never owned shares in it clyde jr had a domineering personality and he adopted a negative unpleasant attitude toward his sisters and their husbands moreover clyde jr ’s involvement with mt yonah created jealousy and resentment among his sisters and caused them to suspect that their parents favored clyde jr clyde sr was disappointed that his children did not have the kind of close 3as of the trial date travis was the chief_executive_officer of mt yonah and marc had previously worked as an office manager and general manager at mt yonah clyde jr ’s role at mt yonah as of the trial date is not clear from the record relationship with one another that he enjoyed with his own siblings in joyce died leaving behind two teenaged sons riley crumley iii trey and rory crumley rory rory dropped out of high school a year or two after his mother’s death and began abusing illegal drugs as of the trial date he had been arrested at least times clyde sr jewell and the turner children were aware of rory’s problems with drugs nevertheless rory maintained a close relationship with jewell and jewell gave him money from time to time iii clyde sr ’s and jewell’s assets a regions bank stock clyde sr and jewell acquired regions bank stock throughout their lives and by they owned more than big_number shares clyde sr acquired some of the stock from his father ollie turner who was the first depositor to peoples bank in cleveland georgia peoples bank became regions bank following a series of mergers in the 1980s and 1990s jewell also acquired a large amount of regions bank stock from her father millard holcombe who served on the board_of directors and was the first president of peoples bank clyde sr also served on the board_of directors of peoples bank because of the family ties to regions bank the stock had sentimental value to clyde sr and jewell and they sold few if any shares over the years moreover the stock had greatly appreciated in value paid dividends for many years and was a cornerstone to clyde sr ’s and jewell’s accumulation of wealth b other assets clyde sr and jewell maintained several bank and investment accounts owned their home in cleveland georgia and owned investment real_estate in north carolina clyde sr occasionally bought and sold stock but he did not follow any particular investment strategy clyde sr also invested in real_estate from time to time with janna’s husband john lovell mr lovell a professional real_estate developer and with larry bramblett mr bramblett a property developer whom clyde sr met in the 1990s c life_insurance on date clyde sr established the irrevocable_trust of clyde w turner sr clyde sr ’s trust to own life_insurance policies for the benefit of his children and grandchildren clyde jr and betty were named trustees of the trust in clyde sr ’s trust had beneficiaries consisting of clyde sr ’s then-living children and grandchildren in clyde sr ’s trust purchased a life_insurance_policy from jackson national life_insurance co in clyde sr ’s trust purchased a life_insurance_policy from sun financial life on a date that is not disclosed in the record clyde sr ’s trust purchased a state farm life_insurance_policy item of clyde sr ’s trust agreement provided that clyde sr as well as others had the right to add to the trust at any time by inter alia depositing money insurance policies or any other_property with the trustees clyde sr did not transfer money to the trustees of clyde sr ’s trust to pay the life_insurance premiums in instead clyde sr paid the premiums directly from a joint checking account he shared with jewell clyde sr made the following premium payments in policy jackson national life sun financial life state farm dollar_figure -0- premium payment sec_2001 dollar_figure big_number big_number dollar_figure big_number dollar_figure big_number item of clyde sr ’s trust agreement provided that after each direct or indirect transfer to the trust that was treated as a gift_for federal gift_tax purposes each beneficiary ie each then-living child and grandchild of clyde sr had the absolute right and power to withdraw from the trust the lesser_of dollar_figure dollar_figure if the beneficiary was not married at the time of the withdrawal minus the total_amounts previously withdrawn by that beneficiary during the same calendar_year or the amount of the transfer divided by the number of 4clyde sr did not report the premium payments as gifts on hi sec_2002 or form_709 united_states gift and generation- skipping transfer_tax return beneficiaries a beneficiary wishing to make a withdrawal from clyde sr ’s trust was required to give notice of his exercise of the withdrawal right within days of the transfer to the trust giving rise to such right upon timely receipt of a request for withdrawal the trustees of clyde sr ’s trust were required to distribute from the trust the amount necessary to satisfy the request for this purpose the trustees were authorized to distribute cash or any other trust property or to borrow against the cash_value of any insurance_policy to obtain cash for the distribution there is no evidence in the record that any of the beneficiaries ever requested or made withdrawals from clyde sr ’s trust before clyde sr ’s death d management of clyde sr and jewell’s finances in approximately marc began helping clyde sr and jewell with their bookkeeping and finances sometime in clyde sr and jewell called marc and asked him to meet with them to discuss their assets marc recalled the meeting as follows i sat down at their kitchen table where we always met for our talks and my grandparents shared with me that they realized that neither one of them was getting any younger and that they realized that their assets and their investments were really in a scrambled situation and they asked me to--if i would please help them come up with a way to manage their assets to pool their assets together to come up with an idea a vehicle to come forth and be able to take care of business for them soon after the meeting between marc and his grandparents marc and travis contacted an attorney at stewart melvin frost a gainesville georgia law firm that had previously done estate_planning work for clyde sr and jewell in early clyde sr jewell marc and travis met with attorneys from the firm clyde sr was in his early eighties at the time of the meeting and jewell was in her late seventies but both were in good health clyde jr betty and janna did not attend the meeting on date james coyle mr coyle an attorney from stewart melvin frost sent a letter to clyde sr and jewell regarding formation of a family limited_partnership and the contribution of assets to the partnership mr coyle explained in the letter that a key element to a gifting plan is the need of a sound appraisal of the partnership for tax purposes iv turner co a formation on date clyde sr and jewell established turner co as a georgia limited_liability partnership by filing a certificate of limited_partnership the agreement of limited_partnership of turner company l p partnership_agreement provided that clyde sr and jewell each would own a 5-percent general_partnership interest and a 5-percent limited_partnership_interest after clyde sr ’s death the turner family held meetings on date and date to discuss turner co ’s past performance and future investment plans the meetings also included discussions of clyde sr ’s estate and the provisions of his will b contributions in clyde sr and jewell each contributed assets to turner co with a fair_market_value of dollar_figure total value dollar_figure the list of assets to be contributed was not finalized until at least date and the transfers were not completed until at least date the contributed assets consisted of cash shares of regions bank common_stock shares of nbog bancorporation stock shares of friends bank stock shares of southern heritage bancorp stock certificates of deposit at habersham bank one certificate of deposit at regions bank five certificates of deposit at united community bank assets held in an account at morgan keegan with an account number ending in assets held in a securities account at wachovia with an account number ending in assets held 5the record is not clear whether the turner family held any meetings to discuss turner co ’s performance before clyde sr ’s death although marc and betty suggested they did no objective evidence corroborates their statements 6these assets consisted of three annuities shares of alabama power preferred_stock shares of colonial capital trust preferred_stock shares of ing group preferred_stock and shares of regions financial stock 7these assets consisted of preferred_stock of duke energy corp in a securities account at wachovia with an account number ending in and assets held in an account at the gms group with an account number ending in overall the contributed_property included big_number shares of regions bank common_stock which accounted for nearly percent of the value of all property contributed to turner co the regions bank stock contributed to turner co represented approximately dollar_figure percent of regions bank’s total outstanding_stock clyde sr and jewell did not contribute to turner co any interest in an operating business or in a regularly conducted real_estate activity that required active_management the turner co partnership interests that clyde sr and jewell received in exchange for their contributions of property were proportionate to the fair_market_value of the assets contributed all of the assets that clyde sr and jewell contributed to turner co were properly titled in the name of turner co clyde sr and jewell retained more than dollar_figure million of assets that were not contributed to turner co including but not 8these assets consisted of preferred_stock of bac capital trust ii class a shares of ingles markets bonds issued by caterpillar financial services corp and preferred_stock of duke energy corp 9these assets consisted of cash big_number shares of regions bank stock bonds issued by gainesville georgia and bonds issued by fulton county georgia limited to their residence in cleveland georgia investment real_estate in north carolina cash and certificates of deposit and big_number shares of regions bank stock the retained assets together with social_security income generated annual income of at least dollar_figure--more than enough to pay clyde sr and jewell’s living_expenses c partnership_agreement provisions the partnership_agreement listed three general purposes for creation of turner co to make a profit to increase the family’s wealth and to provide a means whereby family members can become more knowledgeable about the management and preservation of the family’s assets to facilitate the general purposes the partnership_agreement listed nine specific purposes for formation of turner co a to provide for control of family assets within one or more entities by providing an orderly succession of management and to assure management by the best qualified_person s b to consolidate or eliminate fractional interests in realty and other family assets to promote greater sales potential c to provide a means whereby gifts can be made without creating fractional interests d to provide a means whereby family assets can be protected against persons outside the family acquiring rights or interests in family assets e to provide protection of family members against future creditors being able to reach family assets f to avoid the loss of family member’s interest in family assets as a result of failed marriages g to enhance the knowledge and communication of family members concerning investment and management of family assets h to provide structure and procedures to reduce the likelihood of deadlock and dispute among family members and i to provide structure and controls to reduce the potential of family members transferring their interests in the partnership without first offering that interest to the other family members the partnership_agreement was modeled on a standard form that stewart melvin frost used when drafting partnership agreements consequently some of the purposes listed in the partnership_agreement did not apply to the turner family and clyde sr and jewell’s actual purposes for establishing turner co were not necessarily reflected in the partnership_agreement nevertheless sec_1 of the partnership_agreement provided inter alia that the general_partner shall effectuate the purposes of the partnership and operate it in accordance with the purposes of the partnership and in accordance with its fiduciary duties and the rights and powers granted it in this agreement other pertinent provisions of the partnership_agreement were as follows 10for example the partnership_agreement provides that one of the goals of the partnership is to consolidate or eliminate fractional interests in realty however clyde sr and jewell did not contribute any interests_in_real_property fractional or otherwise to turner co sec_4 provided that the general_partner shall be the sole manager of the partnership and have sole authority in the conduct and management of the business of the partnership sec_4 provided that the general_partner would manage the partnership in a businesslike manner and that the general_partner shall maintain complete and accurate books_and_records with respect to the partnership and furnish reports to the limited partners sec_4 provided that the general_partner and not the partnership would pay all operating_expenses of the partnership other than interest_expenses including but not limited to organizational_expenses legal fees investment fees management charges accounting fees and other operating costs in consideration of the general partner’s payment of such obligations the general_partner was entitled to a special_allocation of income in an amount to be determined in good_faith by the general_partner in addition the general_partner was entitled to a reasonable management charge dollar_figure 11notwithstanding sec_4 of the partnership_agreement clyde sr and jewell chose not to pay turner co expenses from their personal funds but chose to receive a dollar_figure-per-month management fee turner co treated the monthly management fees as nondeductible distributions rather than deductible expenses sec_4 provided that in the event of death or incapacity of either of the general partners ie clyde sr or jewell the surviving general_partner would become the sole general_partner thereafter in the event of the death or incapacity of the surviving general_partner marc and travis or the survivor between them would become the new general_partner sec_8_1 provided the net_cash_flow of the partnership for each tax_year shall be distributed to each limited_partner and general_partner pro_rata to the extent of each partner’s federal and state_income_tax liability attributable to the taxable_income of the partnership the balance of the net_cash_flow if any may be distributed to each limited_partner and general_partner pro_rata at such times and in such amounts as determined by the general_partner in its sole and absolute discretion considering the investment and reinvestment opportunities and cash needs of the partnership emphasis added section provided that the partnership could make distributions in_kind of partnership assets in the sole and absolute discretion of the general_partner in accordance with and pursuant to sec_1 b iv e income_tax regs sec_9_1 provided that the general_partner could terminate or dissolve the partnership but only after the sale or disposition of all or substantially_all partnership assets sec_9_2 provided that upon a termination or dissolution of the partnership the general_partner would distribute the proceeds from the sale or distribution of partnership assets in the following order of priority payments to creditors in the order of priority provided by law payments to limited partners with respect to their share of partnership profits payments to limited partners with respect to their capital contributions payments to the general partners other than for capital and profits payments to the general partners with respect to profits and payments to the general partners with respect to capital sec_11 provided that the general_partner could amend the partnership_agreement at any time without the consent or approval of the limited partners d management on or about date clyde sr and jewell as the general partners of turner co signed a management fee agreement of turner company l p management fee agreement the management fee agreement provided that the general partners would allocate dollar_figure per month of their management fee to each of marc and travis in exchange for marc’s and travis’ providing daily management services to turner co the management fee agreement described marc’s and travis’ daily management services as any and all tasks and duties assigned to marc and travis by the general_partner turner co made payments to marc and travis of dollar_figure each in dollar_figure each in and dollar_figure each in clyde sr signed those checks on behalf of turner co through september dollar_figure in date clyde sr submitted a statement to mr rushton that the payments to marc and travis should be classified as a gift of appreciation after date clyde sr wrote the word gift on the memo line of each of the checks he wrote to marc and travis turner co did not treat the payments to marc and travis as deductible expenses and did not issue a form_w-2 wage and tax statement or a form 1099-misc miscellaneous income to marc or travis in marc and travis did not report the payments as income on their federal_income_tax returns e gifts of limited_partnership interests and amendments to partnership_agreement on date and date clyde sr and jewell gave limited_partnership interests in turner co to their three children and to joyce’s children according to the 12clyde sr became seriously ill and was hospitalized in date and all of the checks written to marc and travis thereafter were signed by marc travis or jewell or some combination thereof gift transfer documents the aggregate fair market values of the partnership interests transferred on date and date were dollar_figure and dollar_figure respectively the values were derived from a valuation by willis investment counsel dated date and were added to the gift transfer documents on or after that date no values appeared on the gift transfer documents when the documents were signed because of their concerns about rory’s drug addiction and legal problems clyde sr and jewell established the irrevocable_trust f b o rory crumley rory’s trust to own assets for rory’s benefit habersham bank was appointed trustee of rory’s trust rory’s limited_partnership_interest in turner co was immediately transferred to rory’s trust turner co had the following ownership structure before and after the gifts of limited_partnership interests general_partner percentage ownership_interest clyde sr jewell limited_partner clyde sr jewell clyde jr betty janna trey rory’s trust 1all percentage figures have been rounded to the nearest one- tenth of percent on date mr rushton filed gift_tax returns on behalf of the estate with respect to clyde sr ’s transfers of limited_partnership interests in turner co to his children and grandchildren the values of the gifts reported on the returns were derived from the valuation by willis investment counsel dated date on the form sec_709 the estate did not make gift-splitting elections under sec_2513 one day before the first of the transfers on date clyde sr jewell clyde jr betty and janna signed an amendment to the partnership_agreement betty and janna insisted on the amendment because they were uncomfortable with marc’s and travis’ becoming the successor general partners of turner co and playing such a large role in the partnership the amendment provided in relevant part that clyde jr janna and betty would become the successor general partners of turner co following the death of the last to die of clyde sr and jewell the amendment further provided that clyde jr could appoint marc or travis or both to serve as a general_partner in his place however if clyde jr appointed marc and travis they would have only one vote combined while betty and janna would have one vote each finally the amendment provided that at any time following the death of the last to die of clyde sr and jewell any of the following individuals could require turner co to undergo a tax-free reorganization to create five separate partnerships clyde jr betty janna trey and habersham bank as trustee for rory’s trust in that event the amendment required that turner co ’s liquid_assets be divided among the separate partnerships pro_rata and that any illiquid assets be sold and the proceeds divided pro ratadollar_figure f partnership operations in turner co maintained investment accounts at the gms group morgan keegan and wachovia securities and a checking account at united community bank turner co ’s gms group_account statements reflect no change in the securities held between date and clyde sr ’s death in date the morgan keegan account statements reflect that dividends_paid to turner co with respect to the assets held in that account were reinvested in a money market fund between january and date the morgan keegan account statements also reflect a handful of asset purchases and sales for example in date turner co purchased big_number shares of ford motor credit preferred_stock for dollar_figure in date turner co purchased big_number additional shares of ford motor credit preferred_stock for a total purchase_price of dollar_figure turner co also purchased dollar_figure of gmac notes in august and date 13on date jewell authorized the establishment of four separate partnerships one for each of her surviving children and one for trey and rory turner co was dissolved effective date and dollar_figure of general electric notes on date turner co did not make any purchases or sales in the morgan keegan account between date and clyde sr ’s death turner co ’s wachovia securities account statements reflect a purchase of dollar_figure of gmac notes on date dollar_figure of morgan stanley preferred_stock on date dollar_figure of ford motor preferred_stock on date and dollar_figure of suburban propane stock on date turner co ’s wachovia securities account statements do not reflect any other purchases or sales in before clyde sr ’s death turner co did not make any trades in any of its investment accounts between date when clyde sr became seriously ill and his death in date turner co did not sell any regions bank stock in because clyde sr and jewell had a sentimental attachment to the stock and marc and travis could not convince them to sell it regions bank paid cash dividends with respect to its stock in and turner co invested most or all of the dividends in money market funds 14the purchase of dollar_figure of gmac notes resulted in a negative cash balance in the account the wachovia securities account statement reflects receipt of dollar_figure on date on date turner co wrote a check to clyde sr for dollar_figure the memo line of the check states that it relates to wachovia- general motors turner co ’s checking account statements reflect multiple payments to stewart melvin frost in most of the payments related to legal work performed by the law firm for turner co however at least some of the payments related to legal services provided to clyde sr and jewell with respect to their estate_planning in and turner co participated in two real_estate transactions on date turner co mr lovell and mr bramblett purchased adjoining parcels of land in jackson county georgia the jackson county property mr bramblett found the jackson county property and did all the legwork necessary to get the property ready for sale mr lovell’s role in the deal was to find a developer to purchase the property the jackson county property consisted of dollar_figure acres of land with improvements the total purchase_price for the jackson county property was dollar_figure to finance the purchase turner co borrowed dollar_figure from united community bank the loan was secured_by two certificates of deposit owned by turner co turner co used partnership assets to fund the balance of the purchase_price mr lovell and mr bramblett each signed a security deed notice for dollar_figure representing their portions of the purchase_price also on date turner co mr lovell and mr bramblett sold a 6-percent interest in the jackson county property for a profit to mahmoud mohamed mr mohamed on date clyde sr paid turner co ’s dollar_figure outstanding debt to united community bank from his personal checking account neither clyde sr nor turner co executed a written_agreement regarding clyde sr ’s payment of the partnership’s debt marc and travis did not inform turner co ’s accountant sally walden-crowe ms walden-crowe or anyone else at her firm that clyde sr had personally repaid a partnership loan ms walden-crowe who was gravely ill and was out of the office for several months did not learn that clyde sr had repaid the loan until date at which point she updated turner co ’s general ledger to reflect a dollar_figure debt owed to clyde sr on date turner co mr lovell mr bramblett and mr mohamed sold the jackson county property for dollar_figure mr bramblett and mr lovell used their shares of the proceeds to repay the security deed notes plus accrued interest on date turner co mr lovell and mr bramblett purchased dollar_figure acres on lake hartwell the lake hartwell property in hart county georgia for dollar_figure once again mr bramblett found the property and did all the legwork necessary to prepare the property for sale and mr lovell’s role was to find a developer to purchase the property turner co was unable to obtain a loan by the date of the closing as a result clyde sr attended the closing and wrote a personal check for dollar_figure to fund the purchase the following day turner co received a loan disbursement of dollar_figure from habersham bank and immediately repaid clyde sr turner co received deeds to secure debt from mr lovell and mr bramblett in the amounts of dollar_figure and dollar_figure respectively to secure their shares of the purchase_price mr bramblett paid dollar_figure for the removal of a boat dock on the lake hartwell property on date turner co used its share of the proceeds from the sale of the jackson county property to repay the loan to habersham bank the lake hartwell property was developed into a subdivision consisting of five 25-acre lots with lake access and one acre lot with no lake access turner co sold one of the acre lots on date for dollar_figure and mr lovell’s and mr bramblett’s shares of the proceeds were applied to reduce their outstanding notes to turner co two additional 25-acre lots were sold on date and mr lovell’s and mr bramblett’s shares of the proceeds were again applied to reduce their debt to turner co finally on date turner co sold the 10-acre lot and another 25-acre lot for dollar_figure and mr lovell’s and mr bramblett’s shares of the proceeds were applied to satisfy their liability to turner co including accrued interestdollar_figure g partnership payments to clyde sr and jewell turner co made the following payments to clyde sr in date total amount dollar_figure big_number big_number big_number big_number big_number big_number turner co did not make any payments to jewell in her capacity either as a general_partner or as a limited_partner or to any other limited_partner in the schedules k-1 partner’s share of income credits deductions etc reflected distributions to clyde sr as general_partner of dollar_figure jewell as general_partner of dollar_figure clyde sr as limited_partner of dollar_figure and jewell as limited_partner of dollar_figure 15the remaining 25-acre lot was sold on date 16we infer that the dollar_figure paid to marc and travis in was treated as a distribution to clyde sr and jewell which would help explain the disparity between the dollar_figure paid to clyde sr and jewell in and the dollar_figure of total distributions reported on turner co ’ sec_2002 form_1065 u s return of partnership income the record does not explain the additional dollar_figure disparity turner co made the following payments to clyde sr and jewell in date payee amount memo jewell clyde sr clyde sr jewell clyde sr jewell jewell jewell jewell jewell jewell jewell jewell jewell total dollar_figure draw big_number wachovia general motors big_number estimated federal state taxes big_number draw big_number jackson national life big_number draw big_number draw big_number draw big_number june draw big_number july draw big_number monthly draw big_number october draw big_number november draw big_number december draw big_number 17the listed payments do not include dollar_figure turner co paid to clyde sr on date to reimburse him for the personal funds he used to purchase the lake hartwell property turner co did not make any payments to any other limited partners in as indicated above the dollar_figure payment to clyde sr on date was intended to pay federal and state tax attributable to clyde sr ’s and jewell’s income from turner codollar_figure the dollar_figure payment to clyde sr on date was intended to pay the annual premium for the jackson national life_insurance_policy owned by clyde sr ’s trust for the benefit of clyde sr ’s children and grandchildren turner co ’s form_1065 did not report any distributions to any of the general or limited partners instead turner co took the position that all payments to clyde sr and jewell in reduced the balance of the loan that was recorded on the partnership books to reflect clyde sr ’s payment of turner co ’s dollar_figure debt to united community bank 18on their federal_income_tax return clyde sr and jewell reported total income from turner co of dollar_figure turner co made the following payments in date payee amount memo jewell jewell jewell jewell irs state of georgia jewell estate of clyde sr jewell clyde jr trey janna lovell betty jewell clyde jr janna trey rory’s trust betty jewell jewell jewell jewell jewell jewell jewell clyde jr janna betty trey rory’s trust clyde jr and betty cotrustees jewell dollar_figure january draw big_number date draw big_number march draw big_number april draw big_number irrevocable trust--rory irrevocable trust--rory crumley crumley big_number draw to purchase car big_number big_number big_number big_number big_number cover taxes big_number cover taxes big_number may draw big_number distribution big_number distribution big_number distribution big_number distribution big_number distribution big_number june draw big_number july draw big_number august draw big_number september draw big_number october draw big_number draw big_number big_number big_number big_number big_number big_number big_number big_number draw v clyde sr ’s death clyde sr became seriously ill and was hospitalized in date he died on date the estate obtained an appraisal of the 5-percent general_partnership interest and the 8-percent limited_partnership_interest in turner co that clyde sr owned at his death on schedule f other miscellaneous property not reportable under any other schedule of the estate_tax_return the estate reported the general and limited_partnership interests had values of dollar_figure and dollar_figure respectively on or about date respondent issued a notice_of_deficiency to the estate in which he determined that the values of the assets clyde sr transferred to turner co were included in his gross_estate under sec_2035 sec_2036 and sec_2038 in the notice_of_deficiency respondent determined that turner co ’s net asset value as of date was dollar_figure and that one-half of that amount was included in clyde sr ’s gross_estate the parties now appear to agree that turner co ’s net asset value as of date was as follows 19in the reply brief petitioner does not object to respondent’s proposed finding of fact regarding turner co ’s net asset value as of date asset cash and cash equivalents regions bank stock other common_stock public other common_stock private preferred_stock corporate bonds municipal_bonds annuities notes receivable real_estate total value dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number in the notice_of_deficiency respondent also reduced the total adjusted_taxable_gifts reported on the form_706 united_states estate and generation skipping transfer_tax return by the amounts of clyde sr ’s gifts of limited_partnership interests to his children and grandchildren respondent included in the total adjusted_taxable_gifts the premiums_paid on life_insurance policies owned by clyde sr ’s trust for the benefit of clyde sr ’s children and grandchildren opinion i burden_of_proof in general the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that they are incorrect rule a 503_us_79 290_us_111 however if in any court_proceeding a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability for any_tax imposed by subtitle a or b of the internal_revenue_code and meets certain other requirements the burden with respect to that factual issue shifts to the commissioner sec_7491 petitioner argues that sec_7491 shifts the burden to respondent because petitioner has introduced credible_evidence with respect to every factual issue respondent counters that sec_7491 does not apply because petitioner did not comply with respondent’s reasonable requests for information during informal_discovery which necessitated the use of formal discovery procedures we need not decide whether sec_7491 applies to the material factual issues in this case because our resolution of the issues is based on the preponderance_of_the_evidence rather than on the allocation of the burden_of_proof see 131_tc_185 ii sec_2036 sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states the taxable_estate in turn is defined as the value of the gross_estate less applicable deductions sec_2051 sec_2031 provides that the gross_estate includes all property real or personal tangible or intangible wherever situated to the extent provided in sec_2033 through sec_2033 broadly provides that the value of the gross_estate includes the value of all property to the extent of the decedent’s interest in that property at the time of death sec_2034 through require inclusion in the gross_estate of several specific classes of assets sec_2036 which is one such specific section provides sec_2036 transfers with retained_life_estate a general_rule --the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death-- the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom the purpose of sec_2036 is to include in a decedent’s gross_estate the values of inter_vivos transfers that were essentially testamentary in nature see 395_us_316 interpreting sec_811 of the internal_revenue_code_of_1939 a predecessor to sec_2036 the supreme court has defined as essentially testamentary those transfers which leave the transferor a significant interest in or control_over the property transferred during his lifetime id courts have held that sec_2036 describes a broad scheme of inclusion in the gross_estate not limited by the form of the transaction but concerned with all inter_vivos transfers where outright disposition of the property is delayed until the transferor’s death 437_f2d_1148 4th cir sec_2036 applies when three conditions are satisfied the decedent made an inter_vivos transfer of property the decedent’s transfer was not a bona_fide sale for adequate_and_full_consideration and the decedent retained an interest or right enumerated in sec_2036 or or b in the transferred property that he did not relinquish before his death sec_2036 124_tc_95 if these conditions are met the full value of the transferred property is included in the value of the decedent’s gross_estate estate of bongard v commissioner supra pincite we now turn to consideration of each of these three conditions a whether there was a sec_2036 transfer clyde sr made an inter_vivos transfer of property when he transferred assets to turner co in exchange for a 5-percent general_partnership interest and a 5-percent limited_partnership_interest b whether the transfer was a bona_fide sale for adequate_and_full_consideration congress excepted from sec_2036 any transfer of property otherwise subject_to that section that is a bona_fide sale for adequate_and_full_consideration the bona_fide sale exception estate of bongard v commissioner supra pincite the applicability of the bona_fide sale exception depends on two requirements a bona_fide sale meaning an arm’s-length transaction and adequate_and_full_consideration see id pincite estate of harper v commissioner tcmemo_2002_121 in the context of a family limited_partnership the bona_fide sale exception is satisfied where the record establishes the existence of a legitimate and significant nontax reason for creation of the family limited_partnership and the transferors received partnership interests proportionate to the value of the property transferred estate of bongard v commissioner supra pincite citing estate of stone v commissioner tcmemo_2003_309 and estate of harrison v commissioner t c memo the objective evidence must establish that the nontax reason was a significant factor that motivated the partnership’s creation 20an arm’s-length transaction is not limited to a transaction between unrelated parties see 124_tc_95 however where the parties are related we subject the transaction to a higher level of scrutiny and we analyze whether the terms and conditions of the transaction were the same as if the transaction had been between unrelated parties see id pincite see id estate of harper v commissioner supra estate of harrison v commissioner supra a significant purpose must be an actual motivation not a theoretical justification estate of bongard v commissioner supra pincite we analyze the bona_fide sale exception under two prongs whether the transaction qualifies as a bona_fide sale and whether the decedent received adequate_and_full_consideration id pincite see also estate of jorgensen v commissioner tcmemo_2009_66 affd aftr 2d ustc par big_number 9th cir whether the transaction was a bona_fide sale whether a sale is bona_fide is a question of motive we must determine whether the record supports a finding that clyde sr had a legitimate and significant nontax reason for forming turner co petitioner argues that clyde sr had several nontax reasons for creating turner co respondent argues that tax savings were the primary motivation for the transfer the turner co partnership_agreement lists three general reasons and nine specific reasons for the formation of the partnership however the reasons listed in the partnership_agreement were taken from a form partnership_agreement and do not necessarily reflect clyde sr and jewell’s actual reasons for establishing turner codollar_figure in any event we do not simply rely on a list of reasons see estate of hurford v commissioner tcmemo_2008_278 instead we examine the evidence to see whether any of the asserted nontax reasons was a significant factor in creating the partnership see id petitioner argues that clyde sr and jewell created turner co for at least one of the following legitimate and significant nontax reasons to consolidate their assets for management purposes and allow someone other than themselves or their children to maintain and manage the family’s assets for future growth pursuant to more active and formal investment management strategy to facilitate resolution of family disputes through equal sharing of information and to protect the family assets and jewell from rory and protect rory from himself the objective facts in the record fail to establish that any of these reasons was a legitimate and significant reason for formation of turner co a asset consolidation and centralized_management pursuant to a formal strategy consolidated asset management may be a legitimate and significant nontax purpose estate of schutt v commissioner tcmemo_2005_126 see also estate of black v commissioner 21for example the partnership_agreement states that one of the purposes of turner co was to consolidate or eliminate fractional interests in realty and other family assets in fact clyde sr and jewell did not contribute any real_property to turner co and all of the contributed_property was easily divisible 133_tc_340 however consolidated asset management generally is not a significant nontax purpose where a family limited_partnership is just a vehicle for changing the form of the investment in the assets a mere asset container estate of erickson v commissioner tcmemo_2007_107 see also estate of schutt v commissioner supra the mere holding of an untraded portfolio of marketable_securities weighs negatively in the assessment of potential nontax benefits available as a result of a transfer to a family entity citing 382_f3d_367 3d cir estate of harper v commissioner supra without any change whatsoever in the underlying pool of assets or prospect for profit there exists nothing but a circuitous ‘recycling’ of value most of the cases in which we have held that consolidated asset management is a legitimate nontax purpose have involved assets requiring active_management or special protection estate of black v commissioner supra pincite large bloc of voting_stock in closely_held_corporation estate of mirowski v commissioner tcmemo_2008_74 patent royalties and related investments estate of stone v commissioner supra closely_held_business see also 371_f3d_257 5th cir working oil_and_gas interests in estate of schutt v commissioner supra we held that the formation of a family limited_partnership to perpetuate the decedent’s buy-and-hold investment philosophy was a legitimate and significant nontax purpose even where active_management was not intended where the record established that the decedent’s primary concern was perpetuating his investment philosophy and the family limited_partnership allowed him to achieve his objective similarly in estate of black v commissioner supra pincite we held that consolidating a family’s interest in a closely_held_corporation was a significant nontax purpose where creation of the family limited_partnership allowed the stock which represented a potential swing vote to be voted as a bloc protected the stock from creditors and prevented family members from disposing of the stock imprudently on the other hand in estate of erickson v commissioner supra we held that centralizing management of family assets and giving management responsibility to the decedent’s daughter were not legitimate and significant nontax purposes where the transferred property consisted mainly of passive_assets the daughter already had significant management responsibilities with respect to the assets and creation of the family limited_partnership did not afford greater creditor protection or further any other nontax purpose see also estate of thompson v commissioner supra pincite estate of harper v commissioner tcmemo_2002_121 unlike the decedent in estate of black v commissioner supra neither clyde sr individually nor his family collectively owned a significant amount of stock in an operating business that clyde sr or jewell contributed to the partnershipdollar_figure clyde sr and jewell owned passive investments rather than a business requiring active_management petitioner does not dispute that clyde sr and jewell contributed only passive_assets to turner co more specifically clyde sr and jewell contributed the following assets to turner co with value totaling approximately dollar_figure or dollar_figure each cash big_number shares of regions bank stock shares of nbog bancorporation stock shares of friends bank stock shares of southern heritage bancorp stock certificates of deposit at habersham bank a certificate of deposit at regions bank five certificates of deposit at united community bank and assets held in four investment accounts clyde sr ’s and jewell’s contributions from the mentioned four investment accounts consisted of big_number shares of regions bank stock preferred_stock of four companies of which two were power companies bonds and three variable annuitiesdollar_figure in short the contributed assets consisted of marketable_securities bank stocks and energy stocks mostly preferred_stock fixed income investments bonds and annuities 22although clyde sr and jewell contributed more than big_number shares of regions bank stock to turner co the transferred shares represented less than one-tenth of percent of regions bank’s total outstanding shares 23around the time of the transfer the value of the annuities totaled dollar_figure cash and certificates of deposit unlike the partnership assets involved in estate of mirowski v commissioner supra and estate of stone v commissioner tcmemo_2003_309 the turner co assets required no active_management or special protection moreover unlike the decedents in those cases clyde sr did not have a unique or distinct investment philosophy that he hoped to perpetuate on the contrary according to petitioner clyde sr ’s lack of a coherent investment plan was one of the primary reasons for the formation of turner co petitioner points to turner co ’s real_estate activity to suggest that clyde sr and jewell contributed passive_assets to provide marc and travis with the ability to start an active and profitable real_estate development business petitioner contends that such a real_estate business was a crucial component of a more aggressive investment strategy yet the objective evidence in the record suggests that the handful of real_estate deals were of the same kind and with the same individuals as clyde sr ’s real_estate activity before the formation of turner co in other words turner co ’s real_estate activity was the same type of activity as that which clyde sr engaged in before forming turner co this record does not support a finding that marc and travis started a real_estate development business by investing in these real_estate deals rather the record supports a more limited finding that if real_estate deals came clyde sr ’s way they were channeled through turner co in reaching our conclusion that asset management was not a significant nontax purpose we rely on our finding that turner co ’s portfolio of marketable_securities did not change in a meaningful way regents bank stock continued to dominate the portfolio from the time of the partnership formation until clyde sr ’s death whatever assets turner co added to the portfolio had a risk return profile similar to the profile of the assets clyde sr and jewell contributed to the partnership for example the account statements for turner co ’s wachovia securities account reflect only four purchases up to the date of clyde sr ’s death gmac notes morgan stanley preferred_stock ford motor preferred_stock and suburban propane partners common_stock the account statements of turner co ’s morgan keegan accounts also show only a few purchases according to those statements turner co purchased ford motor credit preferred_stock three purchases gmac notes gmac smart notes and general electric notes with the exception of common_stock of suburban propane partners turner co therefore generally added to its portfolio fixed-income investments turner co therefore continued to hold a portfolio consisting of common_stock of mostly bank companies preferred_stock bonds cash and cash equivalents similar to what clyde sr and jewell held individually as a consequence handing management over the assets to marc and turner had no material impact on the profit potential of the portfolio petitioner points to the fact that turner co opened and closed certificates of deposit at various banks to support petitioner’s claim of active investing yet certificates of deposit are akin to cash equivalents and renewing certificates of deposit can hardly be considered pursuing a diversified strategy the objective facts in the record do not support petitioner’s argument that turner co was formed to consolidate clyde sr and jewell’s assets and allow for centralized_management pursuant to a formal investment strategy or to pursue a more aggressive investment strategy petitioner’s argument regarding more efficient management also fails in the light of the fact that marc already had significant responsibilities with respect to his grandparents’ finances before turner co was formed and it is not clear what nontax advantages the family limited_partnership offered see estate of erickson v commissioner tcmemo_2007_107 any genuine concern clyde sr or jewell had regarding the scattered state of their investments or the lack of a formal investment strategy could have been readily addressed without transferring the assets to a family limited_partnership finally turner co did not meaningfully consolidate clyde sr and jewell’s assets or implement an active and formal investment management strategy b resolution of family discord petitioner argues that turner co also was formed to resolve disputes among turner family members through equal sharing of information although resolution of family disputes or promotion of family harmony may be a legitimate and significant nontax purpose for creation of a family limited_partnership see estate of mirowski v commissioner tcmemo_2008_74 see also estate of stone v commissioner supra petitioner’s argument is not credible under the circumstances 24petitioner attempts to analogize the turner family to the family in estate of stone v commissioner tcmemo_2003_309 in which we held that transfers of assets into five family limited_partnerships were bona_fide sales for adequate_and_full_consideration where the partnerships were created in part to resolve a dispute among the decedent’s adult children however estate of stone is distinguishable in several respects in estate of stone the decedent’s adult children were involved in bitter litigation that threatened the family’s closely_held_business the litigation centered on the children’s respective shares of their parents’ assets which required active_management and the family limited_partnerships actually resolved the family dispute by identifying the child who would manage each asset both during their parents’ lives and after their parents’ deaths by contrast the rancor among the turner children had not resulted in litigation or even the threat of litigation did not threaten a family business and did not involve assets requiring active_management moreover unlike the adult children in estate of stone there is no evidence that the turner children took any particular interest in their parents’ assets or were concerned about how their parents managed their investments on the contrary betty testified that she did not inquire and did not believe it was her business to inquire about her parents’ finances the ill will among the turner children was not about money per se and there is no evidence that the turner children ever expressed a particular interest in managing their parents’ assets instead the bad feelings among the turner children stemmed from the fact that clyde jr had a domineering personality and had an unpleasant attitude toward his sisters and their husbands moreover clyde jr ’s and his sons’ involvement in mt yonah caused betty and janna to resent their brother and to believe that their parents were treating them unfairly given the source of the turner family tension we are not convinced that clyde sr ’s and jewell’s transfer of most of their wealth to a partnership managed by clyde jr ’s sons was intended to resolve family discord indeed when betty and janna learned that marc and travis were managing turner co they demanded changes to the partnership_agreement including removal of marc and travis as the successor general partners petitioner’s argument appears to be little more than an after-the-fact hypothetical justification for the creation of turner co c protection of jewell from rory and rory from himself finally petitioner argues that turner co was formed to protect jewell from rory and rory from himself although asset protection may be a legitimate and significant nontax reason for formation of a family limited_partnership see eg schurtz v commissioner tcmemo_2010_21 formation of a family limited_partnership to protect a family business from mississippi’s litigious atmosphere was a legitimate and significant nontax purpose petitioner’s argument that turner co was formed to provide asset protection is not credible when turner co was formed jewell was in her late seventies but was in good health physically and mentally she had a close relationship with rory and she gave him money from time to time whatever concerns she clyde sr or other turner family members had regarding rory’s drug problems there is no evidence that jewell’s gifts to rory were anything but voluntary nor is there any credible_evidence in the record that jewell wanted or needed protection from rory in the absence of such evidence we can perceive no reason jewell needed to be protected from spending her own money however she saw fit moreover turner co did not in fact protect jewell from rory because clyde sr and jewell retained more than dollar_figure million outside the partnership and jewell still had access to money she could give to rory petitioner argues that turner co created the appearance of protection because after formation of the partnership jewell could tell rory that she did not have money to give him and rory would accept that if rory could be so easily misled clyde sr and jewell did not have to go through the trouble of creating a limited_partnership transferring most of their assets to the partnership and incurring legal accounting and other fees finally petitioner’s argument that turner co protected rory from himself lacks merit before the creation of turner co and the gifts of limited_partnership interests rory had no assets to protect all of the assets at issue belonged to clyde sr and jewell moreover rory’s trust adequately protected any assets that clyde sr and jewell wished to transfer to rory either during their lives or upon their deaths petitioner failed to explain how placing the assets in a limited_partnership as opposed to transferring the underlying assets to rory’s trust provided any meaningful additional protection accordingly we conclude that the transfers fail the bona_fide sale prong of the bona_fide sale exception factors indicating the transfers were not bona_fide sales several additional factors indicate that the transfers to turner co were not bona_fide sales first clyde sr stood on both sides of the transaction and he created turner co without any meaningful bargaining or negotiation with jewell or with any of the other anticipated limited partners ie his children and grandchildren see estate of harper v commissioner tcmemo_2002_121 second clyde sr commingled personal and partnership funds when he used partnership funds to make personal gifts to marc and travis to pay premiums on life_insurance policies for the benefit of his children and grandchildren and to pay legal fees relating to his and jewell’s estate_planning third clyde sr and jewell did not complete the transfer of assets to turner co for at least months after formation of the partnershipdollar_figure see estate of hurford v commissioner tcmemo_2008_278 estate of bigelow v commissioner tcmemo_2005_65 affd 503_f3d_955 9th cir estate of harper v commissioner supra whether clyde sr received partnership interests in turner co that were proportionate to the value of the property transferred the parties stipulated that the partnership interests clyde sr received were proportionate to the fair market values of the assets he contributed to turner co and that the assets clyde sr contributed to turner co were properly credited to his capital accounts consequently we conclude that clyde sr satisfied the full and adequate_consideration prong of the bona_fide sale exception the bona_fide sale exception does not apply on the basis of the foregoing we conclude that the formation of turner co falls short of meeting the bona_fide 25petitioner argues that it took longer than expected for clyde sr and jewell to transfer their assets to turner co because of poor recordkeeping on their part however at the time turner co was formed marc had been assisting clyde sr and jewell with their recordkeeping for approximately years since according to marc’s testimony thus any delays in transferring assets to turner co cannot be blamed on clyde sr ’s and jewell’s poor recordkeeping sale exception rather clyde sr changed the form in which he held the interest in the contributed assets and the formation of turner co was a part of a testamentary plan accordingly the bona_fide sale exception of sec_2036 does not apply to clyde sr ’s transfer of property to turner co we therefore consider whether clyde sr retained for his life the possession or enjoyment of the transferred property c possession or enjoyment of transferred property property is included in a decedent’s gross_estate if the decedent retained by express or implied agreement possession enjoyment or the right to income from the transferred property sec_2036 estate of erickson v commissioner tcmemo_2007_107 for purposes of sec_2036 a transferor retains the enjoyment of property if there is an express or implied agreement at the time of the transfer that the transferor will retain the present economic benefits of the property even if the agreement is not legally enforceable 114_tc_144 estate of erickson v commissioner supra in deciding whether there was an implied agreement we consider all facts and circumstances surrounding the transfer and subsequent use of the property see estate of reichardt v commissioner supra pincite factors indicating that a decedent retained an interest in transferred assets under sec_2036 include a transfer of most of the decedent’s assets continued use of transferred property commingling of personal and partnership assets disproportionate distributions to the transferor use of entity funds for personal expenses and testamentary characteristics of the arrangement estate of gore v commissioner tcmemo_2007_169 estate of erickson v commissioner supra citing estate of rosen v commissioner tcmemo_2006_115 and estate of harper v commissioner supra the taxpayer bears the burden which is especially onerous in transactions involving family members of proving that an implied agreement did not exist estate of reichardt v commissioner supra pincite we turn to the record and examine it for what it shows about clyde sr ’s possession and enjoyment of the assets he transferred to turner co we start with the partnership_agreement the partnership_agreement expressly provides that the general_partner is entitled to a reasonable management fee and clyde sr and or jewell chose to receive a management fee of dollar_figure per month without any apparent regard for the nature and scope of their actual management duties there is nothing in the record to suggest that a dollar_figure management fee was reasonable the record does not disclose what if anything clyde sr and jewell did to manage the partnership in fact some of the evidence suggests that clyde sr and jewell did not manage the partnership at all the so-called management fee was paid under circumstances suggesting that no management services were actually provided this is not indicative of a business or investment activity conducted for profit rather it resembles an investment account from which withdrawals could be made at will this impression is reenforced by a provision in the partnership_agreement that gave clyde sr the right as general_partner to amend the partnership_agreement at any time without the consent of the limited partners we turn now to an examination of the factors that tend to show an agreement to retain possession and enjoyment of the transferred assets nearly all of the facts point to an implied agreement clyde sr transferred most of his assets to turner co nearly percent of the value of all property that clyde sr and jewell contributed to turner co consisted of regions bank common_stock because of his and jewell’s sentimental attachment to the regions bank stock turner co did not sell the regions bank stock although he and jewell retained sufficient assets outside of the partnership to meet their living_expenses they opted to receive management fees from turner co for few or no management services and took distributions from turner co at will as discussed above clyde sr used turner co funds to make personal gifts to marc and travis to pay life_insurance premiums on policies held by clyde sr ’s trust for the benefit of his children and grandchildren and to pay legal fees related to his estate_planning he also commingled personal and partnership funds when he personally paid turner co ’s debt to habersham bank purchased the lake hartwell property on behalf of turner co and reimbursed turner co for its purchase of gmac notesdollar_figure clyde sr also received disproportionate distributions from turner codollar_figure most importantly contrary to petitioner’s assertions we find that the purpose of turner co was primarily testamentary when clyde sr purportedly approached marc about creating a vehicle to consolidate his assets he allegedly stated that he and jewell were not getting any younger petitioner’s own witnesses testified that when clyde sr met with attorneys at stewart melvin frost he said that he wanted to discuss estate_planning many of the specific purposes clyde sr purportedly outlined at the meeting were testamentary eg providing for jewell after his death providing income for future generations and protecting his children and grandchildren from creditors we are particularly struck by the implausibility of petitioner’s assertion that tax savings resulting from the family limited 26clyde sr ’s willingness to pay more than dollar_figure on behalf of turner co without any documentation whatsoever strongly indicates at best a disregard for partnership formalities and at worst a failure to distinguish personal from partnership funds 27ms walden-crowe testified that all payments to clyde sr or jewell were intended for both since as husband and wife they could make unlimited gifts to one another partnership were never discussed during a meeting focusing in part on estate_planning we do not find testimony to that effect to be credible and that lack of credibility infects all of the testimony petitioner offered about what clyde sr allegedly said or intended about the purpose of the family limited_partnership in our finding we rely partially on mr coyle’s letter to clyde sr in which he wrote a key element to a gifting plan is the need of a sound appraisal of the partnership for tax purposes and indeed such appraisal was the key to clyde sr ’s estate plan both the gift_tax and estate_tax returns used substantial discounts despite the fact that the partnership assets at each relevant date consisted of inter alia cash cash equivalents and marketable_securities in summary we conclude that the formation of turner co had testamentary characteristics and clyde sr did not curtail his enjoyment of the transferred assets after formation of the partnership d sec_2036 we now turn to sec_2036 property is included in a decedent’s gross_estate under sec_2036 if the transferor retained the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom however a transferor’s retention of the right to manage transferred assets does not necessarily require inclusion under sec_2036 see 408_us_125 estate of schutt v commissioner tcmemo_2005_126 clyde sr was for all intents and purposes the sole general_partner of turner co and the partnership_agreement gave him broad authority not only to manage partnership property but also to amend the partnership_agreement at any time without the consent of the limited partners as a general_partner clyde sr had the sole and absolute discretion to make pro_rata distributions of partnership income in addition to distributions to pay federal and state tax_liabilities and to make distributions in_kind moreover clyde sr had the authority to amend the partnership_agreement at any time without the consent of the limited partners finally even after the gifts of limited_partnership interests to their children and grandchildren clyde sr and jewell owned more than percent of the limited_partnership interests in turner co and could make any decision requiring a majority vote of the limited partners e summary in summary we conclude that clyde sr made an inter_vivos transfer of property to turner co the transfer was not a bona_fide sale for adequate_and_full_consideration because it was not 28even if we were to treat jewell as a coequal general_partner of turner co we would reach the same conclusion because sec_2036 applies where the transferor’s right to designate who shall possess or enjoy property and the income therefrom is held alone or in conjunction with any person motivated by a legitimate and significant nontax purpose and clyde sr retained by both express and implied agreement the right to possess and enjoy the transferred property as well as the right to designate which person or persons would enjoy the transferred property consequently sec_2036 includes the values of transferred property in clyde sr ’s gross estatedollar_figure iii additional taxable_gifts sec_2501 imposes a tax on the transfer of property by gift by an individual the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2511 the tax imposed by sec_2001 is equal to the excess of the tentative_tax on the sum of the amount of a decedent’s taxable_estate and the amount of adjusted_taxable_gifts over the amount of tax that would have been payable as a gift_tax with respect to gifts made by a decedent after date sec_2001 the term adjusted_taxable_gifts means the total amount of taxable_gifts within the meaning of sec_2503 made by the decedent after date other than gifts which 29because we conclude that the assets clyde sr transferred to turner co are included in his gross_estate under sec_2036 and we need not consider respondent’s alternative argument that the assets are included under sec_2038 and or are includable in the gross_estate of the decedent id 97_tc_74 sec_2503 defines taxable_gifts as the total_amount_of_gifts made during the calendar_year less applicable deductions sec_2503 provides that in computing gifts for the taxable_year the donor may exclude the first dollar_figure of gifts other than gifts of future interests in property made to any person during the calendar_year the annual exclusion sec_25_2503-3 gift_tax regs defines a present_interest as an unrestricted right to the immediate use possession or enjoyment of property or the income from property such as a life_estate or term certain a transfer does not qualify as a gift of a present_interest in property if the beneficiary’s enjoyment of the gift is subject_to the discretion of a third party sec_25_2503-3 example gift_tax regs no part of the value_of_the_gift of a future_interest qualifies for the annual exclusion sec_25_2503-3 gift_tax regs for purposes of the annual exclusion the term future_interest includes reversions remainders and other interests or estates whether vested or contingent and whether or not supported by a particular interest or estate which are limited to commence in use possession or enjoyment at some future date or time id 30the annual exclusion amount is subject_to a cost-of-living adjustment see sec_2503 in distinguishing present interests from future interests for federal gift_tax purposes the test is not whether the beneficiary was likely to receive the present enjoyment of the property but whether he or she had the legal right to demand it as we explained in estate of cristofani v commissioner supra pincite citing 397_f2d_82 9th cir affg in part and revg in part t c memo the likelihood that the beneficiary will actually receive present enjoyment of the property is not the test for determining whether a present_interest was received rather we must examine the ability of the beneficiaries in a legal sense to exercise their right to withdraw trust corpus and the trustee’s right to legally resist a beneficiary’s demand for payment in crummey v commissioner supra pincite the taxpayers established an irrevocable_trust for the benefit of their children some of whom were minors the trust agreement provided that following a gift of property to the trust by the taxpayers or any other person each beneficiary had the right to demand cash from the trust id pincite the trust agreement also provided that if a beneficiary were a minor that beneficiary’s guardian was authorized to make that a demand on behalf of the child id the u s court_of_appeals for the ninth circuit acknowledged that it was extremely unlikely that any of the minor beneficiaries would make such a demand id pincite indeed the court_of_appeals noted that some if not all of the beneficiaries did not even know they had the right to demand money from the trust id pincite nevertheless the court_of_appeals held that where the trustee could not legally resist the demand the gift was a gift of a present_interest and the property was subject_to the annual exclusion under sec_2503 the parties agree that clyde sr made indirect gifts to the beneficiaries of clyde sr ’s trust when he paid the premiums on life_insurance policies for the benefit of his children and grandchildren the parties disagree however on the nature of the gifts petitioner contends that the gifts were gifts of present interests and therefore subject_to the annual exclusion because the beneficiaries had the absolute right and power to demand withdrawals of amounts transferred to clyde sr ’s trust respondent contends that the gifts were gifts of future interests and therefore not subject_to the annual exclusion specifically respondent argues the beneficiaries’ withdrawal rights were illusory because clyde sr did not deposit money with the trustees of clyde sr ’s trust but instead paid the life_insurance premiums directly and because the beneficiaries did not receive notice of the transfers consequently respondent argues that the beneficiaries had no meaningful opportunity to exercise the right of withdrawal the terms of clyde sr ’s trust gave each of the beneficiaries the absolute right and power to demand withdrawals from the trust after each direct or indirect transfer to the trust the fact that clyde sr did not transfer money directly to clyde sr ’s trust is therefore irrelevant likewise the fact that some or even all of the beneficiaries may not have known they had the right to demand withdrawals from the trust does not affect their legal right to do so see crummey v commissioner supra pincite estate of cristofani v commissioner supra pincite we therefore conclude that the premium payments clyde sr made as indirect gifts to clyde sr ’s trust in were gifts of present interests and are subject_to the annual exclusion respondent argues in the alternative that even if we conclude the premium payments were gifts of present interests some of the gifts made in and 2003--specifically the gifts made to clyde jr betty janna trey and rory--are still includable in clyde sr ’s taxable_estate this is so respondent argues because the transfers of limited_partnership interests to clyde jr betty janna trey and rory in and used up their annual exclusions and any additional gifts to those beneficiaries during and are includable in clyde sr ’s estate we disagree for the reasons discussed above we have concluded that the value of property clyde sr transferred to turner co is included in his gross_estate under sec_2036 consequently the gifts of limited_partnership interests that the estate reported on form sec_706 and sec_709 must be disregarded for purposes of calculating clyde sr ’s adjusted_taxable_gifts to do otherwise would result in the double inclusion of a significant part of the property transferred to turner co in clyde sr ’s estatedollar_figure iv conclusion in summary we hold that the value of the property clyde sr transferred to turner co is included in his gross_estate under sec_2036 because sec_2036 includes in a decedent’s gross_estate the fair_market_value of the transferred property ie the underlying assets clyde sr transferred to turner co no discount for lack of control or lack of marketability is appropriate instead the parties should look to the fair_market_value of the assets clyde sr contributed to turner co as of the date of clyde sr ’s death in determining the amount that is included in his gross_estate we further hold that the premium payments clyde sr made in for life_insurance policies held by clyde sr ’s trust were gifts of present interests in property to the trust beneficiaries by reason of the above respondent must disregard the purported gifts of limited_partnership interests in turner 31respondent appears to recognize this principle in the notice_of_deficiency respondent increased clyde sr ’s taxable_estate by the net asset value of the property transferred to turner co but made a corresponding reduction to the adjusted_taxable_gifts co in calculating clyde sr ’s adjusted_taxable_gifts in order to prevent double inclusion of the value of the property transferred to turner co for transfer_tax purposes we have considered the remaining arguments of both parties for results contrary to those expressed herein and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
